



Exhibit 10.5


FISCAL YEAR 2017 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2017 in their current
positions:
 
Name/Title
  
FY2017 Salary
 
Scott R. Ward
Chairman, President and Chief Executive Officer
  
 
$
630,000


  
Laurence L. Betterley
Chief Financial Officer
  
 
$
375,457


  
Kevin Kenny
Chief Operating Officer
 
 
$
430,000


 
Laura Gillund
Chief Talent Officer
 
 
$
300,510


  
Paul Koehn
Senior Vice President of Manufacturing and Operations
  
 
$
334,487


 
Alexander Rosenstein
General Counsel and Corporate Secretary
 
 
$
270,088


 








